DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.

Claim Objections
The objection to Claim 14 for the limitations “causing the first display unit to display a second image when the movement of the head of the user exceeds the second threshold value; and causing the second display unit to display a second input image when the movement of the head of the user exceeds the first threshold value” is withdrawn in light of the amendment to Claim 14.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first display unit configured to…” of at least Claim 1 which is closest mapped to at least Element 200 of Figure 2.
“a detection unit configured to…” of at least Claim 1 which is closest mapped to at least Element 82 of Figure 3.
“a second display unit configured to…” of at least Claim 1 which is closest mapped to at least Element 73 of Figures 1 and 3.
“an input control unit configured to…” of at least Claim 1 which is closest mapped to at least Element 70 of Figures 1 and 3.
“a setting unit configured to…” of at least Claim 6 which is closest mapped to at least Element 70 of Figures 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6 – 10, 12, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S.PG Pub 2018/0176547) in view of Lee et al. (U.S. PG Pub 2013/0265221).

Regarding Claim 1, Kobayashi teaches a display system (Figure 1, Element 100.  Paragraph 67) comprising: 
a head-mounted display device (Figure 1, Element 20.  Paragraph 67) configured to be mounted to a head of a user, the head-mounted display device (Figure 1, Element 20.  Paragraph 67) including: 
a first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) configured to (i) display a first image (Figure 9, Element Content B.  Paragraph 198), a second image (Figures 9 - 10, Element Content G.  Paragraph 198) that is different from the first image (Figure 9, Element Content B.  Paragraph 198), and a third image (Figure 11, Element J.  Paragraphs 202 – 203) that is different from the first image (Figure 9, Element Content B.  Paragraph 198) and the second image (Figures 9 - 10, Element Content G.  Paragraph 198), and (ii) cause an outside scene (Figure 7, Element Outside Scene.  Paragraphs 186 - 187) to be visually recognizable; 
a detection unit (Figure 4, Element 235.  Paragraph 190) configured to detect (1) whether a movement of the head (Paragraph 190) of the user exceeds a first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in a first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), and (ii) whether the movement of the head (Paragraph 190) of the user exceeds a second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value that is different from the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in a second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198) different from the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), and (iii) whether the movement of the head (Paragraph 190) of the user exceeds a third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in a third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203) that is different from the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198) and the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198); and 
a display control unit (Figure 5, Element 155.  Paragraph 190) configured to (i) cause the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) to display the first image (Figure 9, Element Content B.  Paragraph 198) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), (ii) cause the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) to display the second image (Figures 9 - 10, Element Content G.  Paragraph 198) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value in the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198) different from the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), and (iii) cause the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) to display the third image (Figure 11, Element J.  Paragraphs 202 – 203) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in the third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203); and 
a controller (Figure 1, Element 10.  Paragraph 67) that is coupled to the head-mounted display device (Figure 1, Element 20.  Paragraph 67), 
the controller (Figure 1, Element 10.  Paragraph 67) including: 
a second display unit (Figure 1, Element 17.  Paragraph 99); 
an input control unit (Figure 4, Element 140.  Paragraph 107) configured to (i) operate in the first mode (Figures 9 - 10, Element 45 degrees.  Paragraph 198) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), (ii) operate in the second mode (Figures 9 - 10, Element 90 degrees.  Paragraph 198) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value in the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198), and (iii) operate in a third mode (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in the third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203); and 
a touch panel (Figure 1, Element 14.  Paragraph 99) disposed overlaid on the second display unit (Figure 1, Element 17.  Paragraph 99).
Kobayashi is silent with regards to a second display unit configured to display a first input image, a second input image that is different from the first input image, and a third image that is different from the first input image and the second input image; an input control unit configured to (i) cause the second display unit to display the first input image in response to the first mode, (ii) cause the second display unit to display the second input image in response to the second mode, and (iii) cause the second display unit to display the third input image in response to the third mode; the touch panel configured to (i) receive a first input in response to the first input image being displayed on the second display unit, (ii) receive a second input in response to the second input image being displayed on the second display unit, and (iii) receive a third input in response to the third input image being displayed on the second display unit.
Lee et al. teach a second display unit (Figure 36, Element 100.  Paragraph 407) configured to display a first input image (Figure 36, Element 111.  Paragraph 407), a second input image (Figure 36, Element 113.  Paragraph 407) that is different from the first input image (Figure 36, Element 111.  Paragraph 407), and a third input image (Figure 36, Element 112.  Paragraph 407) that is different from the first input image (Figure 36, Element 111.  Paragraph 407) and the second input image (Figure 36, Element 113.  Paragraph 407); 
an input control unit (Figure 14, Element 130.  Paragraph 239) configured to (i) cause the second display unit (Figure 36, Element 100.  Paragraph 407) to display the first input image (Figure 36, Element 111.  Paragraph 407) in response to the first mode (Figure 36, Element Keyboard Mode.  Paragraph 407), (ii) cause the second display unit (Figure 36, Element 100.  Paragraph 407) to display the second input image (Figure 36, Element 113.  Paragraph 407) in response to the second mode (Figure 36, Element Touch Mode.  Paragraph 407), and (iii) cause the second display unit (Figure 36, Element 100.  Paragraph 407) to display the third input image (Figure 36, Element 112.  Paragraph 407) in response to the third mode (Figure 36, Element Remote Mode.  Paragraph 407); 
the touch panel (Figure 14, Element 120.  Paragraph 237) configured to (i) receive a first input (Figure 25, Element Key.  Paragraph 370) in response to the first input image (Figure 36, Element 111.  Paragraph 407) being displayed on the second display unit (Figure 36, Element 100.  Paragraph 407), (ii) receive a second input (Figure 23, Element Pointing or Mouse.  Paragraph 244.  Table 2) in response to the second input image (Figure 36, Element 113.  Paragraph 407) being displayed on the second display unit (Figure 36, Element 100.  Paragraph 407), and (iii) receive a third input (Figure 23, Element Channel or Volume.  Paragraph 244.  Table 2) in response to the third input image (Figure 36, Element 112.  Paragraph 407) being displayed on the second display unit (Figure 36, Element 100.  Paragraph 407).
It would have been obvious for a person of ordinary skill in the art to modify the teachings of the head mounted display device of Kobayashi with the input controller of Lee et al.  The motivation to modify the teachings of Kobayashi with the teachings of Lee et al. is to allow the control user UI to be changed by user motion, as taught by Lee et al. (Paragraph 407).

Regarding Claim 2, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 1 (See Above).  Kobayashi is silent with regards to wherein the first input is received based on a first input mode and is at least one of a numerical value, a character, and an image or drawn line is input as data, and the second input is received based on a second input mode and is at least one of an input position, an input direction, a selected position, and a selection direction of the selected position is input as information related to a position.
Lee et al. teach wherein the first input (Figure 25, Element Key.  Paragraph 370) is received based on a first input mode (Figure 36, Element Keyboard Mode.  Paragraph 407) and is at least one of a numerical value (Paragraph 211), a character (Paragraph 211), and an image or drawn line is input as data, and the second input (Figure 23, Element Pointing or Mouse.  Paragraph 244.  Table 2) is received based on a second input mode (Figure 36, Element Touch Mode.  Paragraph 407) and is at least one of an input position (Paragraph 284), an input direction, a selected position, and a selection direction of the selected position is input as information related to a position.
It would have been obvious for a person of ordinary skill in the art to modify the teachings of the head mounted display device of Kobayashi with the input controller of Lee et al.  The motivation to modify the teachings of Kobayashi with the teachings of Lee et al. is to allow the control user UI to be changed by user motion, as taught by Lee et al. (Paragraph 407).

Regarding Claim 6, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 1 (See Above).  Kobayashi teaches further comprising: a setting unit (Figure 5, Element 153.  Paragraph 162) configured to set, as a standard posture (Element Reference State.  Paragraph 162), a specific posture (Element Reference Orientation.  Paragraph 162) of the head of the user.

Regarding Claim 7, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 6 (See Above).  Kobayashi teaches wherein the display control unit (Figure 5, Element 155.  Paragraph 190), in the standard posture (Element Reference State.  Paragraph 162), is configured to control display of the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) in a mode in which visual recognition of the outside scene (Figure 7, Element Outside Scene.  Paragraphs 186 - 187) is prioritized.

Regarding Claim 8, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 7 (See Above).  Kobayashi teaches wherein the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value is a threshold value for detecting the head moving to a posture for visual recognition in a downward direction (Figure 11.  Paragraphs 200 – 203) relative to visual recognition in the standard posture (Element Reference State.  Paragraph 162).

Regarding Claim 9, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 7 (See Above).  Kobayashi teaches wherein the second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value is a threshold value for detecting the head moving to a posture for visual recognition in a left or right direction (Figures 9 and 10.  Paragraphs 197 – 199) relative to visual recognition in the standard posture (Element Reference State.  Paragraph 162).

Regarding Claim 10, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 9 (See Above).  Kobayashi teaches wherein in the second input mode, at least one of an enlargement/reduction ratio (Paragraphs 256 – 257) or a display size of the second image (Figures 9 - 10, Element Content G.  Paragraph 198), a display position of the second image, a display range of the second image, scrolling of the second image, page flipping of the second image, and marking on the second image is input.

Regarding Claim 12, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 2 (See Above).  Kobayashi teaches wherein the input control unit (Figure 4, Element 140.  Paragraph 107) is further configured to notify, by sound (Figures 1 and 4, Elements 32 and 34.  Paragraph 98) or vibration, that input is enabled in the first input mode or the second input mode (Paragraph 98).

Regarding Claim 14, Kobayashi teaches a method for controlling a display system (Figure 1, Element 100.  Paragraph 67) including a head-mounted display device (Figure 1, Element 20.  Paragraph 67) configured to be mounted to a head of a user and a controller (Figure 1, Element 10.  Paragraph 67) that is coupled to the head-mounted display device (Figure 1, Element 20.  Paragraph 67), the method comprising: 
detecting (i) whether a movement of the head (Paragraph 190) of the user exceeds a first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in a first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), (ii) whether the movement of the head (Paragraph 190) of the user exceeds a second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value that is different from the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in a second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198) different from the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), and (iii) whether the movement of the head (Paragraph 190) of the user exceeds a third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in a third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203) that is different from the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198) and the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198); 
causing a first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) of the head-mounted display device (Figure 1, Element 20.  Paragraph 67) to display a first image (Figure 9, Element Content B.  Paragraph 198) when the movement of the head (Paragraph 190) of the user exceeds the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198); 
causing a second display unit (Figure 1, Element 17.  Paragraph 99) of the controller (Figure 1, Element 10.  Paragraph 67) entering the first mode (Figures 9 - 10, Element 45 degrees.  Paragraph 198) when the movement of the head (Paragraph 190) of the user exceeds the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198);
causing the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) to display a second image (Figures 9 - 10, Element Content G.  Paragraph 198) when the movement of the head (Paragraph 190) of the user exceeds the second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value in the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198), the second image (Figures 9 - 10, Element Content G.  Paragraph 198) being different from the first image (Figure 9, Element Content B.  Paragraph 198); and 
causing a second display unit (Figure 1, Element 17.  Paragraph 99) of the controller (Figure 1, Element 10.  Paragraph 67) entering the second mode when the movement of the head (Paragraph 190) of the user exceeds the second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value in the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198), the second image (Figures 9 - 10, Element Content G.  Paragraph 198) being different from the first image (Figure 9, Element Content B.  Paragraph 198); 
causing the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) to display a third image (Figure 11, Element J.  Paragraphs 202 – 203) when the movement of the head (Paragraph 190) of the user exceeds the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in the third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203), the third image (Figure 11, Element J.  Paragraphs 202 – 203) being different the first image (Figure 9, Element Content B.  Paragraph 198) and the second image (Figures 9 - 10, Element Content G.  Paragraph 198);
causing a second display unit (Figure 1, Element 17.  Paragraph 99) of the controller (Figure 1, Element 10.  Paragraph 67) entering the third mode when the movement of the head (Paragraph 190) of the user exceeds the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in the third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203)
wherein the touch panel (Figure 1, Element 14.  Paragraph 99) of the controller (Figure 1, Element 10.  Paragraph 67) is disposed overlaid on the second display unit (Figure 1, Element 17.  Paragraph 99).
Kobayashi is silent with regards to causing a second display unit to display a first input image in response to the first mode; causing the second display unit to display a second input image in response to the second mode; causing the second display unit to display a third input image in response to the third mode; receiving, using a touch panel of the controller, a first input when the first input image is displayed on the second display unit of the controller; receiving, using the touch panel, a second input when the second input image is displayed on the second display unit; and receiving, using a touch panel of the controller, a third input when the third input image is displayed on the second display unit of the controller.
Lee et al. teach causing a second display unit (Figure 36, Element 100.  Paragraph 407) to display a first input image (Figure 36, Element 111.  Paragraph 407) in response to the first mode (Figure 36, Element Keyboard Mode.  Paragraph 407); 
causing the second display unit (Figure 36, Element 100.  Paragraph 407) to display a second input image (Figure 36, Element 113.  Paragraph 407) in response to the second mode (Figure 36, Element Touch Mode.  Paragraph 407); 
causing the second display unit (Figure 36, Element 100.  Paragraph 407) to display a third input image (Figure 36, Element 112.  Paragraph 407) in response to the third mode (Figure 36, Element Remote Mode.  Paragraph 407);
receiving, using a touch panel (Figure 14, Element 120.  Paragraph 237) of the controller, a first input (Figure 25, Element Key.  Paragraph 370) when the first input image (Figure 36, Element 111.  Paragraph 407) is displayed on the second display unit (Figure 36, Element 100.  Paragraph 407) of the controller, 
receiving, using the touch panel (Figure 14, Element 120.  Paragraph 237), a second input (Figure 23, Element Pointing or Mouse.  Paragraph 244.  Table 2) when the second input image (Figure 36, Element 113.  Paragraph 407) is displayed on the second display unit (Figure 36, Element 100.  Paragraph 407) of the controller ; and 
receiving, using a touch panel (Figure 14, Element 120.  Paragraph 237) of the controller, a third input (Figure 23, Element Channel or Volume.  Paragraph 244.  Table 2) when the third input image (Figure 36, Element 112.  Paragraph 407) is displayed on the second display unit (Figure 36, Element 100.  Paragraph 407) of the controller.
It would have been obvious for a person of ordinary skill in the art to modify the teachings of the head mounted display device of Kobayashi with the input controller of Lee et al.  The motivation to modify the teachings of Kobayashi with the teachings of Lee et al. is to allow the control user UI to be changed by user motion, as taught by Lee et al. (Paragraph 407).

Regarding Claim 15, Kobayashi teaches a non-transitory computer readable medium storing a computer executable program configured to control a display system (Figure 1, Element 100.  Paragraph 67) including a head-mounted display device (Figure 1, Element 20.  Paragraph 67) configured to be mounted to a head of a user and a controller (Figure 1, Element 10.  Paragraph 67) that is coupled to the head-mounted display device (Figure 1, Element 20.  Paragraph 67), the computer executable program comprising: 
a function to detect (i) whether a movement of the head (Paragraph 190) of the user exceeds a first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in a first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), (ii) whether the movement of the head (Paragraph 190) of the user exceeds a second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value that is different from the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in a second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198) different from the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198), and (iii) whether the movement of the head (Paragraph 190) of the user exceeds a third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in a third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203) that is different from the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198) and the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198); 
a function to cause a first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) of the head-mounted display device (Figure 1, Element 20.  Paragraph 67) to display a first image (Figure 9, Element Content B.  Paragraph 198) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198); 
a function to cause a second display unit (Figure 1, Element 17.  Paragraph 99) of the controller (Figure 1, Element 10.  Paragraph 67);
entering the first mode (Figures 9 - 10, Element 45 degrees.  Paragraph 198) when the movement of the head (Paragraph 190) of the user exceeds the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value in the first direction (Figures 9 – 10, Element not labeled, but is the right.  Paragraph 198);
a function to cause the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) to display a second image (Figures 9 - 10, Element Content G.  Paragraph 198) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds the second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value in the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198), the second image (Figures 9 - 10, Element Content G.  Paragraph 198) being different from the first image (Figure 9, Element Content B.  Paragraph 198); 
entering the second mode (Figures 9 - 10, Element 90 degrees.  Paragraph 198) when the movement of the head (Paragraph 190) of the user exceeds the second threshold (Figures 9 - 10, Element 90 degrees.  Paragraph 198) value in the second direction (Figures 9 – 10, Element not labeled, but is the left.  Paragraph 198);
a function to cause the first display unit (Figure 1, Elements 26 and 28.  Paragraph 71) to display a third image (Figure 11, Element J.  Paragraphs 202 – 203) in response to detecting that the movement of the head (Paragraph 190) of the user exceeds a third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in the third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203), the third image (Figure 11, Element J.  Paragraphs 202 – 203) being different from the first image (Figure 9, Element Content B.  Paragraph 198) and the second image (Figures 9 - 10, Element Content G.  Paragraph 198);
entering the third mode (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) when the movement of the head (Paragraph 190) of the user exceeds the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value in the third direction (Figure 11, Element not labeled, but is up from the horizontal.  Paragraphs 202 - 203);
wherein the touch panel (Figure 1, Element 14.  Paragraph 99) of the controller (Figure 1, Element 10.  Paragraph 67) is disposed overlaid on the second display unit (Figure 1, Element 17.  Paragraph 99).
Kobayashi is silent with regards to cause a second display unit to display a first input image in response to the first mode; cause the second display unit to display a second input image in response to the second mode; cause the second display unit to display a third input image in response to the third mode; a function to receive, using a touch panel of the controller, a first input when the first input image is displayed on the second display unit of the controller, a function to receive, using the touch panel, a second input when the second input image is displayed on the second display unit, and a function to receive, using a touch panel of the controller, a third input when the third input image is displayed on the second display unit of the controller.
Lee et al. teach cause a second display unit (Figure 36, Element 100.  Paragraph 407) to display a first input image (Figure 36, Element 111.  Paragraph 407) in response to the first mode (Figure 36, Element Keyboard Mode.  Paragraph 407); 
cause the second display unit (Figure 36, Element 100.  Paragraph 407) to display a second input image (Figure 36, Element 113.  Paragraph 407) in response to the second mode (Figure 36, Element Touch Mode.  Paragraph 407); 
cause the second display unit (Figure 36, Element 100.  Paragraph 407) to display a third input image (Figure 36, Element 112.  Paragraph 407) in response to the third mode (Figure 36, Element Remote Mode.  Paragraph 407);
a function to receive, using a touch panel (Figure 14, Element 120.  Paragraph 237) of the controller, a first input (Figure 25, Element Key.  Paragraph 370) when the first input image (Figure 36, Element 111.  Paragraph 407) is displayed on the second display unit (Figure 36, Element 100.  Paragraph 407) of the controller,
a function to receive, using the touch panel (Figure 14, Element 120.  Paragraph 237), a second input (Figure 23, Element Pointing or Mouse.  Paragraph 244.  Table 2) when the second input image (Figure 36, Element 113.  Paragraph 407) is displayed on the second display unit (Figure 36, Element 100.  Paragraph 407),
a function to receive, using a touch panel (Figure 14, Element 120.  Paragraph 237)of the controller, a third input (Figure 23, Element Channel or Volume.  Paragraph 244.  Table 2) when the third input image (Figure 36, Element 112.  Paragraph 407) is displayed on the second display unit (Figure 36, Element 100.  Paragraph 407) of the controller.
It would have been obvious for a person of ordinary skill in the art to modify the teachings of the head mounted display device of Kobayashi with the input controller of Lee et al.  The motivation to modify the teachings of Kobayashi with the teachings of Lee et al. is to allow the control user UI to be changed by user motion, as taught by Lee et al. (Paragraph 407).

Regarding Claim 16, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 1 (See Above).  Kobayashi teaches wherein the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value is equal to the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value.

Regarding Claim 17, Kobayashi in view of Lee et al. teach the display system (Figure 1, Element 100.  Paragraph 67) according to claim 14 (See Above).  Kobayashi teaches wherein the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value is equal to the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value.

Regarding Claim 18, Kobayashi in view of Lee et al. teach non-transitory computer readable medium according to claim 15 (See Above).  Kobayashi teaches wherein the first threshold (Figures 9 - 10, Element 45 degrees.  Paragraph 198) value is equal to the third threshold (Figure 11, Element α=45 degrees.  Paragraphs 202 - 203) value.


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose at least the claimed “detection unit” of at least Claim 1.  The applicant argues Lee et al. “merely provides that the alleged “thresholds” are provided in in rotational directions (clockwise and counter-clockwise)” but fails to describe thresholds in three different direction.  The examiner respectfully disagrees with the applicant’s assertion.  Kobayashi discloses different content being displayed depending on the movement of the head.  For example, if the user were to move their head 45 degrees to the left then content B would be displayed (See Figure 10 and Paragraph 198), if the user were to move their head 90 degrees to the right then content G would be displayed (See Figure 10 and Paragraph 198), and if the user were to move their head up from the horizontal direction until the angle α were to equal 45 degrees then content J would be displayed (See Figure 11 and Paragraphs 202 – 203).  Therefore, Kobayashi discloses movement of a threshold amount in three different directions.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
Regarding the second argument, in which the applicant asserts that it would not have been obvious to a person of ordinary skill in the art to modify the teachings of Kobayashi with the teachings of Lee et al.  Kobayashi discloses changing modes (and displayed content) based on the movement of the user’s head.  Lee et al. discloses changing input modes to take three different types of input.  The examiner further notes that the motivation to modify the teachings of Kobayashi with the teachings of Lee et al. is to allow the control mode user interface to be changed according to user motion.  Therefore, the movement of the user’s head will trigger the control mode user interface to changed.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first and/or second arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agevik et al. (U.S. PG Pub 2012/0064951) disclose a device that detects both movement of a mobile terminal and movement of a user’s head.
Kobayashi (U.S. PG Pub 2016/0062457) discloses an invention in which the content being displayed on a heads-up display changes based on the position of the heads-up display.
Koga (U.S. PG Pub 2016/0085403) discloses an invention in which the content that is displayed on a heads-up display is changed based on input that is input into a mobile device.
Hiroi (U.S. PG Pub 2019/0146222) discloses an invention in which a function to be input into a system is changed based on the movement of the heads-up display.
Kobayashi (U.S. PG Pub 2021/0239988) discloses changing processing of an application based on movement of a heads-up display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625